                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                       BUTTE/GREAT FALLS DIVISIONS

 UNITED STATES OF AMERICA,                               CR 17-4-BU-BMM
                                                         CR 11-75-GF-BMM
                             Plaintiff,
                                                               ORDER
             vs.


 CHRISTOPHER GLENN LAKEY,

                           Defendant.


      On June 10, 2019, Defendant Christopher Glenn Lakey appeared before the

Court on a petition alleging he violated conditions of his supervised release. The

Court advised Defendant of his rights relative to the petition, and he requested a

preliminary hearing.

      Having conducted the preliminary hearing, and based on the evidence

presented, the Court finds no probable cause to believe that Defendant violated the

conditions of his release as alleged in the petition.

                    DATED this 10th day of June, 2019.



                                               ______________________________
                                               Jeremiah C. Lynch
                                               United States Magistrate Judge

                                           1
